           Case 1:17-cv-01726-EPG Document 35 Filed 01/19/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
      RAMIRO PEREZ,                                        Case No. 1:17-cv-01726-EPG
11
                         Plaintiff,                        ORDER GRANTING PLAINTIFF’S
12
                                                           COUNSEL’S MOTION FOR
                v.                                         ATTORNEY’S FEES PURSUANT TO 42
13
      COMMISSIONER OF SOCIAL SECURITY,                     U.S.C. § 406(b)
14
                         Defendant.                        (ECF No. 28)
15

16

17            On November 18, 2020, Shanny Lee of the Law Offices of Charles E. Binder and Harry J.
18   Binder, LLP, counsel for Plaintiff Ramiro Perez (“Plaintiff”), filed a motion for an award of

19   attorney’s fees pursuant to 42 U.S.C. § 406(b). (ECF No. 28.) Plaintiff and the Commissioner of

20   Social Security were each served with a copy of the motion. (ECF Nos. 29-1, 31.) The

21   Commissioner has filed a response to the motion neither assenting nor objecting to the requested

22   fees. (ECF No. 32.) Plaintiff has not filed an objection or any other response to the motion.
              For the reasons set forth below, the motion for an award of attorney’s fees is GRANTED
23
     in the amount of $24,737.50. Plaintiff’s counsel shall reimburse Plaintiff for the $7,893.75 in fees
24
     and costs previously awarded pursuant to the Equal Access to Justice Act (“EAJA”). (See ECF
25
     No. 27.)
26
     ///
27
     ///
28


                                                      1
           Case 1:17-cv-01726-EPG Document 35 Filed 01/19/21 Page 2 of 6


 1   I.       BACKGROUND

 2            Plaintiff brought the underlying action seeking judicial review of a final administrative

 3   decision denying his claim for Disability Insurance Benefits under the Social Security Act. (ECF

 4   No. 1.) On April 5, 2019, following a hearing and briefing by the parties, the Court entered an

 5   order and final judgment in favor of Plaintiff, remanding the case for further administrative
     proceedings. (ECF Nos. 24, 25.) On June 20, 2019, the parties filed a stipulation for an award of
 6
     $7,493.75 in attorney fees and $400.00 in costs under the EAJA. (ECF No. 26.) The Court
 7
     entered an order on the stipulation on June 21, 2019, awarding EAJA attorney fees in the amount
 8
     of $7,493.74 and costs in the amount of $400.00. (ECF No. 27.)
 9
              On remand, an administrative law judge held a hearing on April 17, 2020, and issued a
10
     written decision dated May 5, 2020 finding Plaintiff disabled since December 1, 2014. (ECF No.
11
     29 at 3.) The Commissioner awarded benefits to Plaintiff, including retroactive benefits beginning
12
     May 2015. (ECF No. 30-1 at 7-12.)
13
              On November 18, 2020, Plaintiff’s counsel filed a motion seeking attorney fees in the
14
     amount of $24,737.50 pursuant to 42 U.S.C. § 406(b), with a credit to Plaintiff for the EAJA fees
15   previously awarded. (ECF No. 24.) The Commissioner filed a response to the motion on
16   November 30, 2020, neither assenting nor objecting but providing an analysis of the requested
17   fees. (ECF No. 32.) On December 10, 2020, the Court directed the parties to file a joint statement
18   setting forth the total amount of past-due benefits awarded to Plaintiff. (ECF No. 33.) On
19   December 18, 2020, Plaintiff’s counsel filed a response stating that $98,950.00 in total past due
20   benefits were awarded to Plaintiff and that counsel for the Commissioner had reviewed the

21   response and concurred that it is accurate. (ECF No. 34.)

22   II.      DISCUSSION

23            Pursuant to the Social Security Act, attorneys may seek a reasonable fee for cases in
     which they have successfully represented social security claimants. Section 406(b) provides:
24

25            Whenever a court renders a judgment favorable to a claimant under this subchapter
              who was represented before the court by an attorney, the court may determine and
26            allow as part of its judgment a reasonable fee for such representation, not in excess
              of 25 percent of the total of the past-due benefits to which the claimant is entitled
27
              by reason of such judgment, and the Commissioner of Social Security may . . .
28


                                                        2
       Case 1:17-cv-01726-EPG Document 35 Filed 01/19/21 Page 3 of 6


 1          certify the amount of such fee for payment to such attorney out of, and not in
            addition to, the amount of such past-due benefits . . . .
 2

 3   42 U.S.C. § 406(b)(1)(A) (emphasis added).
 4          “In contrast to fees awarded under fee-shifting provisions such as 42 U.S.C. § 1988, the
 5   [406(b)] fee is paid by the claimant out of the past-due benefits awarded; the losing party is not

 6   responsible for payment.” Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009) (en banc)

 7   (citing Gisbrecht v. Barnhart, 535 U.S. 789, 802 (2002)). Even though the section 406(b) attorney

 8   fees award is not paid by the government, the Commissioner has standing to challenge the award.

 9   Craig v. Sec’y Dep’t of Health & Human Servs., 864 F.2d 324, 328 (4th Cir. 1989), abrogated on
     other grounds in Gisbrecht, 535 U.S. at 807. The goal of fee awards under section 406(b) is to
10
     provide adequate incentive to represent claimants while ensuring that the usually meager
11
     disability benefits received are not greatly depleted. Cotter v. Bowen, 879 F.2d 359, 365 (8th Cir.
12
     1989), abrogated on other grounds in Gisbrecht, 535 U.S. at 807.
13
            The 25% maximum fee is not an automatic entitlement, and courts are required to ensure
14
     that the requested fee is reasonable. Gisbrecht, 535 U.S. at 808-09 (holding that section 406(b)
15
     does not displace contingent-fee agreements within the statutory ceiling; instead, section 406(b)
16
     instructs courts to review for reasonableness fees yielded by those agreements). “Within the 25
17
     percent boundary . . . the attorney for the successful claimant must show that the fee sought is
18   reasonable for the services rendered.” Id. at 807; see also Crawford, 586 F.3d at 1148 (holding
19   that section 406(b) “does not specify how courts should determine whether a requested fee is
20   reasonable” but “provides only that the fee must not exceed 25% of the past-due benefits
21   awarded”).
22          Generally, “a district court charged with determining a reasonable fee award under
23   § 406(b)(1)(A) must respect ‘the primacy of lawful attorney-client fee arrangements,’ . . .

24   ‘looking first to the contingent-fee agreement, then testing it for reasonableness.’” Crawford, 586

25   F.3d at 1148 (quoting Gisbrecht, 535 U.S. at 793, 808). The United States Supreme Court has

26   identified several factors that may be considered in determining whether a fee award under a

27   contingent-fee agreement is unreasonable and therefore subject to reduction by the court: (1) the
     character of the representation; (2) the results achieved by the representative; (3) whether the
28


                                                       3
       Case 1:17-cv-01726-EPG Document 35 Filed 01/19/21 Page 4 of 6


 1   attorney engaged in dilatory conduct in order to increase the accrued amount of past-due benefits;

 2   (4) whether the benefits are large in comparison to the amount of time counsel spent on the case;

 3   and (5) the attorney’s record of hours worked and counsel’s regular hourly billing charge for non-

 4   contingent cases. Id. (citing Gisbrecht, 535 U.S. at 807-08).

 5          Here, the fee agreement between Plaintiff and the Charles E. Binder & Harry J. Binder
     Attorneys at Law, LLP, which is signed by Plaintiff, provides:
 6

 7          If the case is remanded by the United States District Court to the Social Security
            Administration for further administrative proceedings, the law firm agrees to
 8          continue representation. If the claimant is awarded past due benefits by the
            Appeals Council or an Administrative Law Judge, the law firm may apply for
 9          fees under §406(a) and/or §407(b). These fees will not exceed 25% of the back
10          due benefits due to claimant and their family. Fees will be approved by the
            U.S. District Court pursuant to §406(b) of the Social Security Act and/or by the
11          Social Security Administration pursuant to 406(a).

12   (ECF No. 30-1 at 2 (emphasis in original).)
13          The Court has considered the character of counsel’s representation of Plaintiff and the
14   good results achieved by counsel, which included an award of benefits. Plaintiff’s counsel
15   represents that the firm spent a total of 39.30 hours of attorney time representing Plaintiff in this
16   matter. (ECF No. 30-1 at 5.) Counsel ultimately gained a favorable decision in that the case was

17   remanded to an Administrative Law Judge, who then found Plaintiff disabled, resulting in an

18   award of benefits to Plaintiff. (ECF Nos. 29 at 4, 30 at 3.) There is no indication that a reduction

19   of the award is warranted due to any substandard performance by Plaintiff’s counsel as counsel

20   secured a successful result for Plaintiff. There also is no evidence that counsel engaged in any
     dilatory conduct resulting in delay.
21
            Plaintiff’s counsel seeks an award of $24,737.50, which results in a blended hourly rate
22
     for attorney time of approximately $629.45. The Ninth Circuit has found similar—and in many
23
     cases, higher—effective hourly rates reasonable in social security contingency fee arrangements.
24
     See, e.g., Crawford, 586 F.3d at 1153 (explaining that the majority opinion found reasonable
25
     effective hourly rates equaling $519, $875, and $902) (J. Clifton, concurring in part and
26
     dissenting in part); see also Patterson v. Apfel, 99 F. Supp. 2d 1212, 1214 & n.2 (C.D. Cal. 2000)
27
     (noting that “a survey of several dozen cases in which attorney's fees were awarded in social
28


                                                        4
         Case 1:17-cv-01726-EPG Document 35 Filed 01/19/21 Page 5 of 6


 1   security cases suggests that the 33.75 hours spent by plaintiff's counsel falls within the approved

 2   range,” and collecting cases). Further, the requested attorney fees award of $24,737.50 is

 3   approximately 25% of past-due benefits awarded to Plaintiff. This amount is equal to, but does

 4   not exceed, 25% of past-due benefits and is not excessive in relation to the past-due benefits

 5   awarded. See generally Ortega v. Comm'r of Soc. Sec., No. 1:12–cv–01030–AWI–SAB, 2015
     WL 5021646, at *3 (E.D. Cal. Aug. 21, 2015) (granting section 406(b) attorney fees in the
 6
     amount of $24,350.00); Thomas v. Colvin, No. 1:11–cv–01291–SKO, 2015 WL 1529331, at *3
 7
     (E.D. Cal. Apr. 3, 2015) (granting section 406(b) attorney fees in the amount of $44,603.50);
 8
     Boyle v. Colvin, No. 1:12–cv–00954–SMS, 2013 WL 6712552, at *2 (E.D. Cal. Dec. 19, 2013)
 9
     (granting section 406(b) attorney fees in the amount of $20,577.57); Jamieson v. Astrue, No.
10
     1:09-cv-00490-LJO-DLB, 2011 WL 587096, at *2 (E.D. Cal. Feb. 9, 2011), adopted by 2011 WL
11
     841363 (recommending an award of section 406(b) attorney fees in the amount of $34,500.00).
12
              In making this determination, the Court recognizes the contingent-fee nature of this case
13
     and counsel’s assumption of risk in agreeing to represent Plaintiff under such terms. “District
14
     courts generally have been deferential to the terms of contingency fee contracts in § 406(b)
15   cases.” Harris v. Barnhart, 262 F. Supp. 2d 1033, 1037 (N.D. Cal. 2003). Attorneys who agree to
16   represent claimants pursuant to a contingent fee agreement assume the risk of receiving no
17   compensation for their time and effort if the action does not succeed. Id. Here, Plaintiff's
18   attorneys accepted substantial risk of loss in representing Plaintiff, whose application had already
19   been denied at the administrative level. Plaintiff agreed to the contingent fee, and counsel
20   successfully secured a remand and ultimately an award of substantial benefits to Plaintiff.

21            An award of attorney fees pursuant to section 406(b) in the amount of $24,737.50 is

22   therefore appropriate. An award of section 406(b) fees, however, must be offset by any prior

23   award granted under the EAJA. See 28 U.S.C. § 2412; Gisbrecht, 535 U.S. at 796. Plaintiff was
     previously awarded $7,893.75 in fees and costs pursuant to the EAJA; as such, the section 406(b)
24
     award will be offset by $7,893.75 for a net award of $16,843.75.1
25

26   1
       Plaintiff’s counsel’s motion seeks an offset of $7,493.74 in EAJA fees (see ECF Nos. 28 at 2, 28-1, 29 at 5), which
     is the amount of Plaintiff’s counsel’s attorney fees awarded pursuant to EAJA excluding the $400.00 in costs also
27   awarded by the Court. “However, the entire amount awarded pursuant to EAJA including both attorney's fees
     and costs, is subject to offset under 42 U.S.C. § 406(b).” Knowles v. Berryhill, No. 1:14-CV-01657-SKO, 2019 WL
28   142275, at *1 (E.D. Cal. Jan. 9, 2019); Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002) (“[A]n EAJA award offsets


                                                               5
        Case 1:17-cv-01726-EPG Document 35 Filed 01/19/21 Page 6 of 6


 1   III.      CONCLUSION AND ORDER

 2             For the reasons stated above, the Court finds that the attorney fees sought by Plaintiff’s

 3   counsel pursuant to section 406(b) are reasonable. Accordingly, IT IS ORDERED:

 4             1. Plaintiff's counsel’s motion for an award of attorney fees pursuant to 42 U.S.C. §

 5   406(b) in the amount of $24,737.50 is GRANTED;
               2. Plaintiff's counsel is ordered to reimburse Plaintiff $7,893.75 for the EAJA fees and
 6
     costs previously awarded pursuant to 28 U.S.C. § 2412.
 7
               3. The Clerk of the Court is respectfully directed to serve a copy of this Order on
 8
     Plaintiff at the following address.
 9

10                              Ramiro Perez
                                1824 Pantaelo Drive
11                              Modesto, CA 95355

12
     IT IS SO ORDERED.
13

14          Dated:    January 15, 2021                                    /s/
                                                                    UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24
     an award under Section 406(b), so that the [amount of the total past-due benefits the claimant actually receives] will
     be increased by the ... EAJA award up to the point the claimant receives 100 percent of the past-due benefits.”
25   (second alteration in original) ); 28 U.S.C. § 2412(d)(1)(A) (authorizing the award under EAJA of “fees and other
     expenses, in addition to any costs awarded pursuant to subsection (a), incurred by that party in any civil action ...
26   brought by or against the United States in any court having jurisdiction of that action[.]”) (emphasis added); see also,
     e.g., Sullivan v. Comm'r of Soc. Sec., No. 1:11–cv–01833–SAB, 2013 WL 3198764, at *1 (E.D. Cal. June 21, 2013)
27   (offsetting the award of $42,000.00 in attorney fees under section 406(b) by $11,600 in “attorney fees and costs”
     awarded under EAJA).
28


                                                                6
